




Exhibit 10.2





FORM OF
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
IVAX DIAGNOSTICS, INC.





THIS WARRANT AND THE SHARES (AS HEREINAFTER DEFINED) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS. THIS WARRANT AND THE SHARES ARE ALSO SUBJECT TO
RESTRICTIONS ON SALE, ASSIGNMENT, PLEDGE OR OTHER DISPOSITION PURSUANT TO THAT
CERTAIN STOCK PURCHASE AGREEMENT WITH THE COMPANY (AS HEREINAFTER DEFINED),
DATED APRIL 8, 2011, PURSUANT TO WHICH NEITHER THIS WARRANT NOR THE SHARES MAY
BE OFFERED OR SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF PRIOR TO MAY
[___], 2013 WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL PLACE OF BUSINESS OF THE COMPANY.





THIS WARRANT CERTIFIES THAT, upon the terms and subject to the conditions set
forth herein, ERBA Diagnostics Mannheim GmbH, a company headquartered in Germany
(the “Holder”), for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, has been granted the right to purchase from
IVAX Diagnostics, Inc., a Delaware corporation (the “Company”), during the Term
(as hereinafter defined), 20,000,000 shares (the “Shares”) of the Company’s
common stock, par value $0.01 per share, at an exercise price of U.S.$0.75 per
Share (the “Exercise Price”). Until the earlier of the Expiration Date (as
hereinafter defined) and such time as this Warrant is exercised in full, the
Exercise Price and the number of Shares (or consideration) issuable upon
exercise of this Warrant are subject to adjustment as hereinafter provided.





1. Term. Upon the terms and subject to the conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, at any time, or from time to
time, during the period (such period, the “Term”) commencing at 5:00 p.m.,
Eastern time, on May [___], 2011 (the “Effective Date”) and ending at 5:00 p.m.,
Eastern time, on May [___], 2016 (the “Expiration Date”). Any portion of this
Warrant remaining unexercised at the Expiration Date shall thereafter be void.



2.
  Exercise.




(a) Manner of Exercise. The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to
time, during the Term: (i) by the surrender of this Warrant and the Notice of
Exercise (in the form attached hereto as Exhibit A), duly completed and executed
on behalf of the Holder, at the principal executive office of the Company
located at 2140 North Miami Avenue, Miami, Florida 33127, or such other office
as the Company shall notify the Holder of in writing (the “Principal Office”);
and (ii) upon payment, by bank check or wire transfer of immediately available
funds to an account designated by the Company, of the aggregate Exercise Price
for the Shares to be purchased.





(b) Time of Exercise. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above (the “Exercise Date”), and the Holder (or other
individual or entity (“Person”) entitled to receive the Shares issuable upon
such exercise in accordance with the terms hereof) shall be treated for all
purposes as the holder of record of such Shares as of the close of business on
such date.





A-12




--------------------------------------------------------------------------------




(c) Delivery of Certificate and Balance Warrant. As promptly as practicable on
or after the Exercise Date and in any event within fifteen (15) days thereafter,
the Company, at its expense, will issue and deliver to the Holder (or other
Person entitled to receive the Shares issuable upon exercise of this Warrant in
accordance with the terms hereof) a certificate or certificates for the Shares
issuable upon such exercise or, if such Shares are not certificated, other
appropriate written evidence of the issuance of the Shares. In the event that
this Warrant is exercised in part, the Company at its expense shall execute and
deliver to the Holder (or its successor or permitted assignee) a new warrant of
like tenor exercisable for the number of Shares for which this Warrant may then
be exercised after giving effect to all previous exercises and adjustments.





(d) No Fractional Shares. This Warrant my only be exercised for whole Shares,
and in no event shall any fractional Share be issued upon any exercise of this
Warrant.





(e) Limitation on Exercise. Notwithstanding anything to the contrary contained
in this Warrant, in no event shall the Holder (or other Person entitled to
receive the Shares issuable upon exercise of this Warrant in accordance with the
terms hereof) be entitled to exercise this Warrant, or to receive Shares
issuable upon exercise of this Warrant, for an amount of Shares which, as of the
date of such exercise, is in excess of the number of shares of the Company’s
common stock, par value $0.01 per share, that the Company has sold and issued,
and the Holder has purchased, under that certain Stock Purchase Agreement, by
and between the Holder and the Company, dated April 8, 2011, pursuant to which,
among other things, this Warrant was issued (the “Stock Purchase Agreement”).



3.
  Adjustments.




(a) Merger or Sale. If, at any time while this Warrant, or any portion thereof,
is outstanding and unexpired, there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of securities otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another entity in which the Company is not the surviving entity, or a reverse
triangular merger in which the Company is the surviving entity but the Company’s
shares of capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of all or
substantially all of the Company’s properties and assets, then, in each case,
this Warrant shall thereafter represent the right to acquire the number of
Shares or other securities or property which the Holder (or its successor or
permitted assignee) would have owned immediately after the consummation of such
reorganization, merger, consolidation, sale or transfer, if the Holder (or its
successor or permitted assignee) had exercised this Warrant immediately before
the effective date of such reorganization, merger, consolidation, sale or
transfer, as the case may be.





(b) Reclassification. If the Company, at any time while this Warrant, or any
portion hereof, is outstanding and unexpired, by reclassification of securities
or otherwise, shall change any of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then this Warrant shall thereafter represent the
right to acquire such number and kind of securities as would have been issuable
as a result of such change with respect to the securities that were subject to
the purchase rights under this Warrant immediately prior to such
reclassification or other change.





(c) Subdivision or Combination of Shares. If the Company, at any time while this
Warrant, or any portion hereof, is outstanding and unexpired, shall split or
subdivide the securities for which this Warrant is exercisable into a greater
number of securities of the same class, then the amount of securities for which
this Warrant is exercisable shall be proportionately increased and the Exercise
Price shall be proportionately decreased. If the Company, at any time while this
Warrant, or any portion hereof, is outstanding and unexpired, shall reverse
split or combine the securities for which this Warrant is exercisable into a
lesser number of securities of the same class, then the amount of securities for
which this Warrant is exercisable shall be proportionately decreased and the
Exercise Price shall be proportionately increased.





(d) Adjustments for Non-Cash Dividends. If, at any time while this Warrant, or
any portion thereof, is outstanding and unexpired, the holders of the securities
as to which purchase rights under this Warrant exist at the time shall have
received, or, on or after the record date fixed for the determination of
eligible





A-13




--------------------------------------------------------------------------------





stockholders, shall have become entitled to receive, without payment therefor,
other or additional securities or property (other than cash) of the Company by
way of dividend or distribution (collectively, a “Dividend”), then, in each
case, this Warrant shall represent the right to acquire, in addition to the
number of Shares receivable upon exercise of this Warrant, and without payment
of any additional consideration therefor, the amount of such other or additional
securities or property (other than cash) of the Company that the Holder (or its
successor or permitted assignee) would hold on the date of exercise of this
Warrant had it been the holder of record of the security receivable upon
exercise of this Warrant on the record date fixed with respect to the Dividend
and had thereafter, during the period from the date thereof through and
including the date of such exercise, retained such securities and all other
additional securities which it would have received during such period as a
result of its ownership thereof, giving effect to all adjustments called for
during such period by the provisions of this Warrant. Notwithstanding the
foregoing, in no event shall the Company’s distribution of subscription rights
to purchase additional shares of the Company’s common stock, par value $0.01 per
share, or other securities of the Company in a rights offering or similar
transaction be deemed to be a Dividend for purposes of this Section 3(d).



(e)
  Certain Other Matters.




i. All calculations under this Section 3 shall be made to the nearest cent or
whole Share, as the case may be.





ii. No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least U.S.$0.01 per Share; provided,
however, that any adjustments which by reason of this Section 3(e)(ii) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.





iii. If, as a result of an adjustment made pursuant to this Section 3, the
Holder (or its successor or permitted assignee) shall become entitled to receive
shares of more than one class or series of capital stock of the Company, then
the Board of Directors of the Company (whose determination shall be final and
conclusive) shall determine, in good faith, the allocation of the adjusted
Exercise Price between or among the shares of such multiple classes or series of
capital stock of the Company.





iv. If any event shall occur as to which the other provisions of this Section 3
are not strictly applicable but as to which the failure to make any adjustment
would not fairly preserve the purchase rights represented by this Warrant in
accordance with the essential intent and principles of the adjustments set forth
in this Section 3, then, in each such case, the Board of Directors of the
Company (whose determination shall be final and conclusive) shall determine, in
good faith, the adjustment, if any, on a basis consistent with the essential
intent and principles established herein, necessary to fairly preserve the
purchase rights represented by this Warrant.





4. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to Section 3, the Company, at its expense, shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the Holder (or its successor or permitted assignee) a certificate
setting forth, in reasonable detail, the event requiring such adjustment or
readjustment, the amount of such adjustment or readjustment, the method by which
such adjustment or readjustment was calculated, the adjusted or readjusted
Exercise Price and adjusted or readjusted number of Shares or amount of other
securities or property that would be received upon the exercise of this Warrant.





5. Legends. Each stock certificate representing Shares issued upon exercise of
this Warrant shall have conspicuously endorsed thereon, in addition to any
legends deemed necessary or advisable by the Company, the following legends:





THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS





A-14




--------------------------------------------------------------------------------





OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS.





THE CORPORATION IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF CAPITAL STOCK. A
STATEMENT SETTING FORTH THE VOTING POWERS, DESIGNATIONS, PREFERENCES,
LIMITATIONS, RESTRICTIONS AND RELATIVE RIGHTS OF THE VARIOUS CLASSES OF CAPITAL
STOCK IS ON FILE AT THE CORPORATION’S OFFICE. THE CORPORATION WILL FURNISH A
COPY OF SUCH STATEMENT TO ITS STOCKHOLDERS, WITHOUT CHARGE, UPON WRITTEN REQUEST
TO THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.





THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
SALE, ASSIGNMENT, PLEDGE OR OTHER DISPOSITION PURSUANT TO THAT CERTAIN STOCK
PURCHASE AGREEMENT WITH THE CORPORATION, DATED APRIL 8, 2011. UNDER SUCH
AGREEMENT, THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR
SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF PRIOR TO MAY [___], 2013,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE CORPORATION. A COPY OF SUCH AGREEMENT
IS ON FILE AT THE PRINCIPAL PLACE OF BUSINESS OF THE CORPORATION.





6. Shares to be Fully Paid. When issued and delivered in accordance with this
Warrant to the Holder (or its successor or permitted assignee) upon payment to
the Company of the applicable Exercise Price, the Shares issued by the Company
pursuant to this Warrant will be fully paid and non-assessable with no personal
liability attaching to ownership thereof and will be free and clear of all
liens, charges and encumbrances of any nature whatsoever except for restrictions
on transfer under the Stock Purchase Agreement and under applicable federal and
state securities laws.





7. Company to Reserve Shares. At all times while this Warrant, or any portion
hereof, is outstanding and unexpired, the Company shall reserve and keep
available, free from preemptive rights, out of its authorized but unissued
capital stock, for the purpose of effecting the exercise of this Warrant, the
full number of Shares then deliverable upon the exercise of this Warrant. The
issuance of this Warrant shall constitute full authority to those officers of
the Company who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for Shares upon exercise of this
Warrant.





8. Exchange of Warrant. If this Warrant shall be mutilated, lost, stolen or
destroyed, then the Company shall execute and deliver to the Holder (or its
successor or permitted assignee) a new warrant of like tenor and denomination
and deliver the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft or destruction of such Warrant (including, without
limitation, a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction) and upon receipt of indemnity reasonably
satisfactory to the Company.





9. No Rights as Stockholder. Except as otherwise provided herein, this Warrant,
to the extent not exercised, will not entitle the Holder to any of the rights,
including, without limitation, voting rights, information rights and rights to
receive dividends or distributions, of a stockholder of the Company.





10. Amendment. This Warrant may not be modified or amended, except with the
prior written consent of the Holder (or its successor or permitted assignee) and
the Company. Any instrument given by or on behalf of the Holder (or its
successor or permitted assignee) in connection with any consent to any
modification or amendment of this Warrant will be conclusive and binding on any
and all subsequent holders of this Warrant.





11. Transfer. Neither this Warrant nor the Shares have been registered under the
Securities Act of 1933, as amended, or any state securities laws, and such
securities may not be offered for sale, sold, assigned, pledged, or otherwise
disposed of, unless they are registered under the Securities Act of 1933, as
amended,





A-15




--------------------------------------------------------------------------------





and such state laws or the transaction is exempt from the registration
requirements thereof. In addition, this Warrant and the Shares are subject to
restrictions on transfer set forth in the Stock Purchase Agreement, pursuant to
which, among other things, neither this Warrant nor the Shares may be offered
for sale, sold, assigned, pledged or otherwise disposed of prior to May [___],
2013 without the prior written consent of the Company, which consent may be
withheld in the sole discretion of the Company. Subject to the foregoing and the
following sentence, upon surrender of this Warrant as a result of a transfer
hereof, the Company, upon written request by the transferor, and at the expense
of the transferee or transferor (as they may decide between themselves), will
issue and deliver to, or to the order of, the transferee a new Warrant in the
name of such transferee, or as such transferee (on payment by such transferee of
any applicable transfer taxes) may direct, exercisable for the number of Shares
for which this Warrant may then be exercised after giving effect to all previous
exercises and adjustments. In addition to the foregoing, and as a condition
precedent to effecting any transfer, the transferor shall notify the Company of
the proposed transfer by delivering to the Principal Office a Notice of and Form
of Assignment (in the form attached hereto as Exhibit B), duly completed and
executed on behalf of the transferor.





12. Successors and Assigns. This Warrant shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Holder and its
successors and permitted assigns.





13. Titles and Subtitles. The titles and subtitles used in this Warrant are for
convenience only and are not to be considered in construing or interpreting any
term or provision of this Warrant.





14. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida for all purposes and in all respects,
without regard to the conflict of law provisions of such state.





[ SIGNATURE PAGE FOLLOWS ]





A-16




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Effective Date set forth above.



IVAX Diagnostics, Inc.,
a Delaware corporation



By:

--------------------------------------------------------------------------------

Name:  Kevin D. Clark
Title: Chief Executive Officer, Chief Operating Officer and President





A-17




--------------------------------------------------------------------------------




EXHIBIT A





NOTICE OF EXERCISE





Dated: ________, 20__





The undersigned hereby elects to purchase ____ shares (the “Shares”) of common
stock of IVAX Diagnostics, Inc. (the “Company”) pursuant to the terms of the
warrant issued to the undersigned, effective as of May [___], 2011, a copy of
which is attached hereto (the “Warrant”), and tenders herewith payment to the
Company of U.S.$0.75 per Share, for an aggregate purchase price of U.S.$___,
representing payment in full for the Shares in accordance with the terms of the
Warrant. Such aggregate purchase price is being paid [by bank check / by wire
transfer of immediately available funds to an account designated by the Company]
[strike portion which is not applicable]. Until the earlier of the Expiration
Date (as defined in the Warrant) and such time as the Warrant is exercised in
full, the Exercise Price (as defined in the Warrant) and the number of Shares
(or consideration) issuable upon exercise of the Warrant are subject to
adjustment as provided in the Warrant.





Please issue certificate(s) representing the Shares, and a new warrant for the
unexercised portion of the Warrant [strike if not applicable], in the name of
the undersigned, and deliver such certificate(s) and new warrant [strike if not
applicable] to the undersigned at the following address:





ERBA Diagnostics Mannheim GmbH
c/o Transasia Bio-medicals Ltd.
Transasia House
8 Chandivali Studio Road
Mumbai, India 400072
Attn: Chief Executive Officer






ERBA Diagnostics Mannheim GmbH





By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------





A-18




--------------------------------------------------------------------------------




EXHIBIT B





NOTICE OF AND
FORM OF ASSIGNMENT
(TO BE SIGNED ONLY ON TRANSFER OF WARRANT)





For value received, the undersigned hereby sells, assigns and transfer unto
_____, federal taxpayer identification number _____, whose address is _____,
_____, _____, the right represented by the accompanying warrant to purchase
shares of common stock of IVAX Diagnostics, Inc. and appoints _____, with full
power of substitution in the premises, as attorney to transfer such right on the
books of IVAX Diagnostics, Inc.



Dated: ________, 20__
           

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
Warrant)
 
           
 
 
           
 
 
           
 
 
           

--------------------------------------------------------------------------------

Address
 
                       
Signed in the presence of:

                       
 
                       
 
                       

--------------------------------------------------------------------------------

 
                       

 




A-19







--------------------------------------------------------------------------------